DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Panandiker et al. (US 2012/0142578 A1). 
Regarding claims 1, 3-5 and 7-10,  Panandiker teaches a fabric care composition comprising fabric softening active in the amount of 1.5-50 w%; [claim 4, 31, claim 1], and a polymer i)- wherein the polymer, in the amount of 0.01-10 w%; [34], comprises cationic repeating unit of such as quaternized dimethylaminoethyl acrylate and quaternized dimethylaminoethyl methacrylate; [79-80], non-cationic unit  such as acrylamide or methacrylamide; [77], with selected cationic polymers such as poly(acrylamide-C-N-N-dimethylaminoethyl methacrylate); [81], bis-(2- hydroxyethyl)-dimethylammonium methylsulfate fatty acid ester, bis-(2- hydroxyethyl)-dimethyl- ammonium chloride fatty acid ester, bis-(2-hydroxy propyl)- dimethylammonium methylsulphate fatty acid ester, bis-(2-hydroxypropyl- dimethylammonium chloride fatty acid ester (C16 to C18 fatty acids); [108, 111, claim 13], wherein the polymer has weight average molecular weight of 10,000 to 2,000,000; [87], calculated charge density of 0.05-8 meq/gr; [0086], wherein the pH is in the range of 2-4; [106].  The presence of crosslinking agent for the polymer is optional; [78].  ii)- Composition comprises quaternaryammonium compound fabric softening active such as a C8 to C16, bis(2-hydroxyethyl)-dimethylammonium chloride, and iii)- is essentially free of anionic surfactants; [0106], wherein the iodine value of composition is in the range of 15-25; [108].
Regarding claims 1,  Panandiker’s teaching of the polymer molecular weight is not anticipatory (10,000 to 2000,000 D), since the instant claim requires lower molecular weight of 40,000 to 600,000 D.  However, there is an overlap between the two, and this parameter is construed as a parameter which is subject to a routine laboratory experimentation (In re Stevens, 101 USPQ 284 (CCPA 1954), MPEP 2144.04 [R-6] VD) upon manufacturer’s composition design and requirement.  At the time, prior to effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to adjust the molecular weight of polymer (i.e. deposition aid) for intended use and application. Note that, In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990), [MPEP 2144.05, R5].
Regarding claim 2,  Panandiker teaches the weight of the polymer as stated above (34), and perfume in the amount of 0.01-5%; [177].  
Regarding claims 11-13,  Panandiker teaches silicones such as amino functional silicone and polydimethyl siloxane; [148-150], nonionic surfactant in the amount of 0.5%; [32, 0208, 214: pg. 13], wherein the fabric treatment composition can also be free of anionic surfactants; [106]. 
Regarding claims 14-15,  Panandiker teaches that composition comprises a suds suppressor ingredient in the amount of 0.15 w%, which is silicone based anti-foaming agent as well ; [203, 0214].
Regarding claims 16-17,  Panandiker teaches an external structuring agent triglycerides and polyacrylate in a small amounts as required; [0197, 0211].
Regarding claims 18-20,  Panandiker teaches a method of treating fabric material with the steps of contacting fabric, washing and drying it; [0205], with a composition of claim 1 above (for the composition’s limitations please see claim 1 above).  Note that (claim 20), since the composition has a minimal detersive surfactants such as anionic one, consequently it would have been obvious to a person of ordinary skill in the art, to initially contact and treat (clean) the fabric with an external detergent comprising anionic surfactant and then subjecting it to the claimed fabric softening composition for an optimal softening/treatment result.   

                                                 
Response to Arguments
Applicant's arguments filed 2022/09/07 have been fully considered but they are not persuasive. Because;
A-  In response to applicant’s argument (pages 7-8) that;  Applicant notes that the present claims are amended to recite a relatively high level of cationic polymer (2.5-10%). Although Panandiker discloses a wide range of “delivery enhancing agents,” see, e.g., Panandiker, para. [0034], Panadiker does not appear to appreciate the stability challenges associated with relatively high levels of cationic polymer. Notably, none of Panandiker’s formulation examples approach the minimum level presently claimed (minimum 2.5% polymer). See Panandiker, para. [0214], I-XVIIL”,  it is noted that;  (I)- Panandiker’s composition does not appear to have any stability issues (208) in view of the amounts of cationic  polymer which is in the ranges of 0.1-10%, 0.5-5% or 0.15-3%; [34] being, basically and correspondingly, same as the instantly claimed range of 2.5-10%.  (II)- Furthermore, there is a considerable overlap of the cationic charge density between the instantly claimed value and that of Panandiker which provides an obvious teaching of this limitation. 
B-  It is, respectfully, suggested that perhaps a more concise and distinct amendment of instant claim(s) would, probably, be more effective in further distinguishing the instant claims from the teaching of combination of prior arts of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


                                                         Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2022/12/09

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767